Regardless of the correctness of the opinion of the Court of Appeals in holding that the trial court did not err in declining to let the claimant amend his claim so as to strike therefrom the "three barrels of corn," the petition, opinion, and record clearly show that the petitioner was not thereby damaged. Had the amendment been allowed, the three barrels of corn would have been liable to the plaintiff's execution, and the claim bond would have been liable therefor, and the judgment rendered was to the same effect. Courts should not be called upon to do vain and useless things.
Writ denied.
ANDERSON, C. J., and GARDNER, FOSTER and KNIGHT, JJ., concur.